department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release date conex-128466-08 uil the honorable bill nelson united_states senator landmark two east robinson street suite orlando fl dear senator nelson this letter responds to your letter dated date submitted on behalf of your constituent -------------------------- he asked whether the two year period in sec_121 of the internal_revenue_code code for a surviving_spouse to exclude dollar_figure of gain from the sale of a principal_residence after the death of a spouse may be extended because of the current depressed real_estate market conditions sec_121 allows a taxpayer to exclude from gross_income the gain from the sale property if the taxpayer owned and used the property as the taxpayer’s principal_residence for two years or more years out of the five year period ending on the date of the sale in general the amount of the exclusion is dollar_figure of gain for an unmarried filer or dollar_figure of gain for a husband and wife who file a joint_return for sales or exchanges occurring on or before date an individual whose spouse died during the taxable_year of the sale_or_exchange could exclude dollar_figure of gain if the surviving_spouse filed a joint_return for the taxable_year however if the sale_or_exchange occurred in any year after the year of the death of the spouse or if the surviving_spouse did not elect to file a joint_return for the year of death then the surviving_spouse could exclude only dollar_figure of gain not dollar_figure see example example of sec_1_121-2 of the income_tax regulations for sales or exchanges occurring after date congress added sec_121 to the code to provide a special rule for an unmarried individual whose spouse is deceased on the date of the sale if the sale occurs no later than two years after the death of the spouse in this situation the surviving_spouse may exclude conex-128466-08 dollar_figure of gain there is no provision in sec_121 to extend the two year period in sec_121 for any reason including depressed real_estate market conditions the congress enacted sec_121 in the mortgage forgiveness debt relief act of act pub l as part of its response to the current real_estate market conditions although there is no specific reference to the special rule in sec_121 in the legislative_history or congressional record the act’s purpose as a whole was to address the current mortgage crisis and provide homeowners peace of mind as they navigate the current difficulties in the housing market cong rec h16768-02 date statement of rep jones i hope this information is helpful if you have any questions please contact me or ------- -------------------at ----- ------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
